DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered. Claims 1, and 4-18 are pending.

Response to Arguments
The rejection of Claims 1-19 under 35 USC ¶112(a) is withdrawn.

Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 17. Claim 17 reads: 
the electronic device of Claim 1, wherein the processor is further configured to, 
when the second display comprises a center information display (CID) that is located between a driver seat and a passenger seat and 
when a driver and a passenger sit on the driver seat and the passenger seat,
output the first information only through another display among remaining displays other than the CID.

The Applicant discloses the following support for the claimed subject matter:
[0084] When only a driver 810 boards the vehicle, the electronic device 740 may operate substantially the same as the electronic device 100 illustrated in FIG. 1.

[0085] When all the driver 810 and a passenger 820 board the vehicle, the electronic device 740 may output all information only through the first display 710. The second display 720 may be located between the driver 810 and the passenger 820, so that the information output through the second display 720 may be recognized by the passenger 820 as well. For example, when personal information (e.g., call history, a text message and the like when the vehicle is paired with a smartphone) of the driver 810 is output through the second display 720, there may be a risk that the personal information of the driver 810 is exposed. Thus, when both the driver 810 and the passenger 820 board the vehicle, the electronic device 740 may output all information only through the first display 710.

[0086] According to an embodiment, when both the driver 810 and the passenger 820 board the vehicle, the electronic device 740 may control the information to be output through the audio device 730. For example, because the information (e.g., call contents) to be output through the audio device 730 may be heard by the occupant 820, the electronic device 740 may convert the information to be output through the audio device 730 into a text form and output it to the first display 710. Unlike the above-described examples, when both the driver 810 and the occupant 820 board the vehicle, the electronic device 740 may turn off the audio device 730.

There is no support for the boarding of the driver and the passenger causing the system 700 to function as system 100 or system 600 which allow a third display to be selected as the highest priority display. [0085] clearly discloses when the driver and passenger are seated all information is output through the first display only. This disclosure is consistent with controlling the dissemination of personal information which is the disclosed reason for controlling the display of information based on both the driver and passenger being seated. The claimed subject matter would expand the disclosure of personal information to a third display (not CID and not first display) which violates the spirit of limiting the display of personal information.
	Since Claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention, Claim 17 is rejected under 35 USC §112(a) as new matter.
	Regarding Claim 18. Claim 18 is rejected under 35 USC §112(a) for containing the new matter of its aren’t claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2017/056412) in view of Kim (US 2016/0101695). All references to Inoue unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Inoue teaches an electronic device for a vehicle, the electronic device comprising: 
a sensor [fig. 1 @12] connected to a plurality of displays [fig. 1 @ M1 and M3], and 
a processor [fig. 1 @11] connected to the sensor and the plurality of displays [fig. 1 illustrates claimed structure], the processor being configured to: 
in response [¶0034] to obtaining, from the sensor, information indicating that an error occurs in a first display [figs. 1 and 3 @M1] among the plurality of displays, obtain a predefined priority for each [fig. 1 @M3] of the plurality of displays other than the first display [fig. 1 @M1, ¶0038 teaches determining a predefined, based on the closest monitor, alternative monitor for each monitor and recording it in a table],
determine, based on the obtained predefined priority [¶0038, recall alternative monitor from recorded table], a second display [figs. 1 and 3 @M3], having a highest priority among the plurality of displays other than the first display [¶0036 teaches the highest priority monitor is the monitor closest to M1 which is M3], and 
output first information, normally output  [¶0007, “when a failure is detected in a first monitor which is one of the plurality of monitors by the failure detection unit, displays a part or all of information to be displayed on the first monitor on a second monitor closest to the first monitor among the plurality of monitors”] though the first display [fig. 3 @M1], through at least one of the second display having the highest priority [fig. 3 @M3] and the audio device [alternative limitation not addressed], 
Inoue does not teach the processor connected to an audio device, wherein when the first information is outputted through the audio device, the processor is further configured to: determine a priority for each of information from among a plurality of information to be outputted through the first display while no error has occurred in the first display; and output at least a piece of information having higher priority than a threshold priority from among the plurality of information, as the first information, and wherein at least a piece of information having a lower priority than the threshold priority from among the plurality of information is not outputted while outputting the first information through the audio device
Kim teaches a processor [fig. 1 @20] connected to an audio device [fig. 1 @40], wherein 
when the first information [¶0031 teaches cluster information (defined in ¶0031 as vehicle state information) is normally output to front LCD panel 10] is outputted through the audio device [¶0046 teaches first information is output through a speaker (fig. 1 @40) when no peripheral displays capable of cluster information],
 the processor is further configured to: determine a priority [¶0031 teaches vehicle state information and ¶0032-¶0033 teaches essential safety information as a subset of the vehicle state information] for each of information from among a plurality of information to be outputted through the first display while no error has occurred in the first display [¶0031 teaches the cluster data as vehicle state data]; and 
output at least a piece of information having higher priority than a threshold priority [construed as information defined as essential safety information in ¶0032 and ¶0033] from among the plurality of information, as the first information, and wherein 
at least a piece of information having a lower priority than the threshold priority from among the plurality of information is not outputted [¶0068 teaches cluster information defined in ¶0031 that is not classified essential information for safety in ¶0033 is not output through audio device] while outputting the first information through the audio device [¶0068 teaches essential information for safety is output through speaker 40]
Before the application was filed it would have been obvious to one of ordinary skill in the art to define essential safety information and present that information to the driver as voice information when a suitable graphic display device is not available, as taught by Kim, into the electronic device, taught by Inoue, to provide a tertiary means of presenting essential safety information when a primary and secondary graphical means is not available (Kim: ¶0069).

Regarding Claim 7 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, wherein the processor is further configured to 
display the first information through the second display having the highest priority [¶0007] based on an occurrence of a specified event [¶0007 teaches failure of a monitor].  

Regarding Claim 8 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M1] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0025, “As shown in FIGS. 3 and 4, the monitor M1 is a main monitor provided in the vicinity (back side) of the handle 22, and displays information such as the vehicle speed detected by the various sensors 15, the number of revolutions of the engine, and the remaining amount of the fuel”], and wherein the processor is further configured to,  
in response to obtaining information indicating that the error occurs in the digital cluster [fig. 3 @M1], output the first information through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
Inoue does not teach a center information display (CID) is prerecorded as closest to the first display
It would have been obvious to one of ordinary skill in the art before the application was filed how to prerecord a table with the CID set as the monitor closest to the first display, with a reasonable expectation of success.

Regarding Claim 9 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 8, wherein 
the processor is further configured to allow the CID [fig. 3 @M5] to output at least one of a speed of the vehicle [¶0036 and ¶0038], revolutions per minute (RPM) of an engine [alternative limitation not addressed], an amount of remaining fuel [alternative limitation not addressed], or whether the vehicle is defective [alternative limitation not addressed].

Regarding Claim 10 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M3] corresponds to a center information display (CID), and wherein the processor is further configured to, 
in response to obtaining information indicating that the error occurs in the CID [fig. 3 @M5], output the first information [¶0007 and ¶0008] through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
Inoue does not teach a digital cluster is prerecorded as the monitor closest to the CID
It would have been obvious to one of ordinary skill in the art before the application was filed how to prerecord a table with the digital cluster set as the monitor closest to the CID monitor, with a reasonable expectation of success.

Regarding Claim 11 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 10, wherein 
the processor is further configured to allow the digital cluster [fig. 3 @M1] to output at least one of  a location of the vehicle [alternate limitation not addressed] or information about an obstacle located in a periphery of the vehicle [¶0007 teaches the failed monitor information is displayed on the alternate monitor, ¶0037 teaches M1 is closest to M3, ¶0027 teaches M3 information is a periphery of the vehicle and ¶0041 teaches the alternative monitor is formatted to display the information from the failed monitor].

Regarding Claim 12 (Previously Provided), Inoue in view of Kim teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M1] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0025], and wherein 
the processor is further configured, in response to obtaining information indicating that the error occurs in the digital cluster [¶0007 teaches outputting first information through closest monitor], output the first information through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
Inoue does not teach the head-up display is prerecorded as the monitor closest to the first display 
It would have been obvious to one of ordinary skill in the art before the application was filed how to prerecord a table with the head-up display set as the monitor closest to the first display, with a reasonable expectation of success.

Regarding Claim 14 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, wherein the processor is further configured to 
output the first information to a specified area of the second display having the highest priority [¶0007 teaches displaying first information on a higher priority monitor, ¶0044 teaches formatting the first information according to a predetermined format for the higher priority display].

Regarding Claim 15 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, wherein the processor is further configured to 
output the first information through the second display having the highest priority at a time in which the first information is output and no error occurs in the first display [construed as output first information to a display having a higher priority during a time when no error occurs in the first display, ¶0007 teaches outputting first information to the closest display after an error in the first display occurs.  The first information continues to be sent to the higher priority display which includes periods of time when an error in the first display does not occur.  The first error occurs at time A and no error occurs at time B but the first information is sent to a higher priority monitor during time B].

Regarding Claim 16 (Currently Amended), Inoue in view of Kim teaches the electronic device of Claim 1, wherein 
the second display [fig. 3 @M3] having the highest priority comprises a display closest to the failed display [¶0007 teaches the second display is the display closest to the failed display] other than the first display [fig. 3 @M1]
Inoue does not teach the display that is closest to the failed display is closest to a center of a user’s field of vision
Before the application was filed one of ordinary skill in the art would have understood that a user, in the operation of a vehicle, would expect to obtain desired information from a particular monitor located in a particular position in the vehicle. When the particular monitor cannot provide the desired information, selecting the monitor closest to the failed display as the second display will provide the least disruption to driver’s visual scan because the physically closest display requires the lowest amount of eye movement. The display requiring the minimal amount of eye movement is also the display closest to a center of the driver’s field of vision. 
Before the application was filed one it would have been obvious to of ordinary skill in the art to select the second display as the display closest to a center of a user’s field of vision  in order to minimize the disruption to the driver’s visual scan when a display device fails. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kim and Hattori (US 2013/0265431).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 4 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1
Inoue in view of Kim does not teach the processor is further configured to measure a magnitude of a current input to the first display through the sensor and based on the measured magnitude of the current, obtain the information indicating that the error occurs in the first display 
Hattori teaches a processor [fig. 7 @9] is configured to measure a magnitude of a current input to a first display [¶0114] through a sensor [¶0113 failure detection circuit] and 
obtain the information indicating that the error occurs in the first display [fig. 7 @92, ¶0113, “the electronic mirror system can include three display failure detection circuits, each of which is configured to detect a failure of a corresponding one of the displays 8a-8c.  In this case, each display failure detection circuit can send a display failure detection signal to the controller 9 upon detection of a failure of the corresponding display”] based on the measured magnitude of the current [¶0114, “the display failure detection circuits can detect failures of the displays 8a-8c by monitoring an output current/voltage value of at least one of a power supply circuit, a horizontal/vertical deflection circuit, and a booster circuit”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the current input to the display, as taught by Hattori, into the electronic device taught by Inoue in view of Kim, in order to provide the driver with a warning that notifies the driver of the occurrence of the failure (Hattori: ¶0083).

Regarding Claim 13 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1
Inoue in view of Kim does not teach an external camera configured to obtain an image of an obstacle located in a periphery of the vehicle, wherein the processor is further configured to control the first display to output the image of the obstacle obtained through the external camera
Hattori teaches an external camera [fig. 1 @1c] configured to obtain an image of an obstacle located in a periphery of a vehicle [¶0030, “the center camera is can capture an image of the area directly behind the vehicle 100”], wherein 
the processor [fig. 1 @9] is further configured to control a first display to output the image of the obstacle obtained through the external camera [¶0049, “displays 8a-8c display the images captured by the cameras 1a-1c, respectively”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a camera capturing video data of a peripheral area of the vehicle and displaying the images to the driver, as taught by Hattori, into the electronic device taught by Inoue in view of Kim, in order to provide the driver with a real time image of the vehicle rear periphery while minimizing the drivers head movement. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kim and Toyoshima (US 2016/0275837).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 5 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1, further comprising:
a communication circuit [fig. 1 @10] configured to communicate with the first display [figs. 1 and 3 @M1], wherein 
the processor is further configured to obtain the information indicating that the error occurs in the first display [¶0036]
Inoue in view of Kim does not teach detecting a display error based on intensity of a signal received through the communication circuit
Toyoshima teaches detecting a display error [¶0067] based on intensity [fig. 6 @S7, ¶0066 (the low level)] of a signal [fig. 3 @VcomMON] received through a communication circuit [fig. 2 operation detection circuit 6 to the control device 2]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the level of a status signal, as taught by Toyoshima, into the electronic device taught by Inoue in view of Kim, in order to provide a liquid crystal display device with a function to detect a failure, which appears as a failure in the display device, that is, there is a failure in a display operation of the display device (Toyoshima: ¶0006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kim and Nagara (US 2015/0009126).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 6 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 1
Inoue in view of Kim does not teach an internal camera configured to obtain an image of the first display, wherein the processor is further configured to obtain the information indicating that the error occurs in the first display based on the image
Nagara teaches an internal camera [fig. 2 @260] configured to obtain an image of a first display [¶0021, “FIG. 2 illustrates an example of a system 200 for adjusting a transparent display 250 with an image/video capturing device 260”], wherein 
the processor [fig. 2 @100] is further configured to obtain the information indicating that the error occurs in the first display based on the image [¶0026, “The various elements of the analysis module 230 may interact with the image/video capturing device 260 and the transparent display 250 to perform the various operations described below”,  ¶0028, “The error detection module 232, based on the content retrieved by the display interfacing module 220, may determine if the transparent display 250 is currently misoperating”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to monitor the display image with a camera to determine if the display is operating correctly, as taught by Nagara, into the electronic device taught by Inoue in view of Kim, so the information actually being presented by the display is checked against the information that was intended to be displayed, ensuring the display device does not degrade important vehicle information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694